Opinion of the court, by
Judge Burnet :
The question of greatest difficulty in this case arises from the fact, that our statute, the second section of which embodies, in part, the substance of the second section of the 13th, and the second section of 27 Elizabeth, contains no express words *confining its operation to creditors, nor any proviso in favor of pur *480chasers for a valuable consideration and bona fide. The section is •in these words: “That every gift, grant, or conveyance of lands, tenements, hereditaments, rents, goods, or chattels, and every bond, judgment, or execution, made or obtained to defraud creditors of their just and lawful debts, or damages, or to defraud or deceive the person or persons who shall purchase such lands, tenements,, hereditaments, rents, goods,- or chattels, shall be deemed utterly void and of no effect.”
The statute contains no other provision bearing on the subject.
It will be recollected that the statutes of 13 and 27 Elizabeth not •only contain provisos, that restrain them from operating against conveyances made for a good consideration and bona fide, but also restrictions, by which conveyances intended to defraud creditors and purchasers are made void only as against the persons intended to be defrauded.
If the language of our statute is to receive a literal construction, the direction given to the jury was correct, but a majority of the court are of opinion that it ought not to receive such an interpretation, as it would lead to consequences not contemplated by the legislature, and would, in part, defeat the intent of the law, which was, not only to prevent the effect of fraudulent conveyances, but to remove, as far as possible, the inducement to attempt them. The literal meaning of the language used, would render the covenous deed void, not only as to the persons intended to be defrauded, but also as to strangers, and even the grantor himself. If the deed be utterly void and of no effect, in the literal acceptation of those terms, the title must remain in the grantor, and he may, at any time, reclaim the property, by proving his own fraud. The consequences of such a doctrine, and the impmnity which it offers to those who may attempt to evade the statute, could not have been contemplated by those who framed the law, nor do we believe the rules prescribed for construing statutes require, or admit of such an interpretation.
It frequently becomes the duty of courts, in order to give effect to the manifest intention of the statute, to restrain, or qualify, or enlarge the ordinary meaning of the words that *are used. It is said that the power of construing a statute is in the judges, who have authority over all laws, and more especially over statutes, to mold them, according to reason and conscience, to the best ' *481and truest use. That the learned sense entertained of the statutes 13 and 27 Elizabeth is, that they render conveyance void, to such purposes, and to such extent, as may be necessary to accomplish their object, and that the construction adopted has been the rei gerandce aptior. Roberts frau: cont. 381; 4 Bac., title Statute, H. S. 1.
The intention of the law-makers may be collected from the cause, or necessity of the act, and statutes are sometimes construed contrary to the literal meaning of the words. It has been decided, that a thing within the letter, was not within the statute, unless within its intention. The letter is sometimes restrained, sometimes enlarged, and sometimes the construction is contrary to the letter. 4 Bac., title Statute, J. S. 38, 45, 50. The object of our statute appears, from its title, to be the - prevention of frauds and perjuries, and although it is said, that the title forms no part of the act (1 Ld. Raym. 77), yet the reason of this dictum seems to be the practice of Parliament, by which the title is prefixed to the statute, at the discretion of the clerk of the house, in which the bill originated, but such is not the practice with us. The title is framed in the same manner as the bill, and is sanctioned by the vote of both branches of the legislature; we may, therefore, consider it as explanatory of the object of the law, and it may safely be said that the object disclosed by the title in this case, does not render it necessary to treat a fraudulent deed as utterly void against the grantor, or against strangers who have no interest, claim, or demand, either on the property or on him who has conveyed it. The same inference may be drawn from the language of the section which declares the conveyance, etc., made to defraud creditors or purchasers, to be utterly void. "VYhy should it be void? Because it operates as a fraud on the persons named, not on strangers, who have no interest in the transaction, nor on the maker of the deed, who is the principal or only agent in the fraud. The intention of the statute, then, was' to protect creditors and purchasers, and, to effect this purpose, it can not be necessary to extend it to any other description of persons. The rights of this defendant are not affected by the deed to Elizabeth *Burgett — it was not made to defraud her — she had no interest in the transaction — she was neither a creditor nor a purchaser, and consequently not one of those for whose protection the statute was made. Every statute should be construed with a *482reference to its object, and the will of the law-maker is best promoted by such, a construction as secures that object, and excludes every other.
The rules laid down in Heydon’s case, 3 Rep. 7, which direct a reference to the common law, before the statute — the mischief complained of — the remedy provided, and the true reason of that remedy, are sufficient to authorize the construction claimed on the part of the plaintiff.
Although the principles of common law are strong against fraud in every shape, yet we find it decided in Twine’s case, 3 Rep. 83, that an estate made by fraud, can only be avoided at common law by him who had prior right, title, interest, debt, or demand, and not by one whose right or demand was more puisne or subsequent to the conveyance. The common law, also, of which the statute is said to be declarative, professed to protect only creditors, purchasers, and those having right. It did not extend its care to trespassers, or to persons pretending to claim without right, or to those who might be caught in their own toils. It was moreover considered, in reference to those for whom it professed to give a remedy, too tender in presuming fraud from circumstance, and too rigid in requiring proof.
This was the scope and extent of the common law, and it shows that the mischief to be remedied by the statute, was the difficulty of proof, and the frauds that might be successfully practiced on persons having right, title, interest, debt, or demand, accruing after the conveyance. Neither the condition of strangers, or persons without right or demand, nor the safety of the fraudulent grantor, entered into the consideration of the common law, nor did their case constitute any part of the mischief to be remedied. Hence we may conclude that the statute was intended, exclusively, for the benefit of creditors and purchasers, and was made to increase the facility of avoiding frauds, on such as were creditors and purchasers prior to the conveyance, and to extend the relief to those whose rights might accrue after the conveyance, consequently the interest of the fraudulent ^grantor, and the pretenses of those who have no right, were not within the mischief, and, therefore, not entitled to the remedy.
It being the duty of courts to give such a construction to statutes, as will suppress the mischief and advance the remedy, we are constrained to say that our statute, as it applies to the case *483before us must receive the same construction as though it had contained the restriction and proviso found in those of Elizabeth, nor do we believe that in so deciding, we enlarge the rules, or extend the license given for the construction of statutes. Should a case occur in which the intention of the legislature is doubtful, the literal and obvious interpretation of the terms ought to be adhered to; but, in the case before us, the majority of the court •entertain no doubt. The case of the defendant is not within the mischief, nor necessarily within the terms of the remedy. It being decided that the deed in question is void only as to creditors and purchasers, and the defendant being neither a creditor nor a purchaser, it follows that she has no right to impeach it.
On the authority of Anderson v. Roberts, 18 Johns. 515, and the cases there cited, we consider this deed as voidable only by the parties aggrieved. It remains doubtful whether the creditors of Henry Burgett will find it necessary to contest it. Their debts may be provided for in a different way, and should that be the case, for what purpose shall the deed be declared void ? Shall the title be considered as remaining in the fraudulent grantor, or in perpetual abeyance, or extinguished, so as to protect the defendant by the mere circumstance of occupancy. On the principle contended for, we do not see how these consequences are all to be avoided. If the deed be literally a nullity, the parties stand as though it had never been executed; the title remains in Henry Burgett, and he may show his own fraud to avoid his deed. If, on the other hand, the title has passed from him without vesting in his grantee, and the creditors should be otherwise provided for, it is either extinguished, or in perpetual abeyance, so that no person can question the right of him who may happen to be in possession, though without a color of title. Such a state of things, we are confident, the legislature did not design to ^produce— it was neither the intention of their act, nor was it necessary to secure its object. The title certainly passed by the deed to the grantee, subject to the rights of creditors or purchasers, but not liable to be questioned by strangers who have no claim, and as that was the situation of this defendant, she being neither a creditor nor a purchaser, a new trial must be granted.
Judge Hitchcock dissented.